Grant, J.
The respondents were convicted of the violation of Act No. 512, Local Acts of 1887, entitled “ An act to prevent the destruction of fish in Klinger lake.”
Section 1 makes it unlawful for any person to take, catch, or kill any fish in said lake for the term of 10 years, with spear, net, grap-hook, or by the use of jacks or artificial light of any kind, er any kind-of fire*384arms or explosive material, or other device, except by hook and line.
Section 2 imposes a penalty for any violation of the act.
Three objections are raised to the'validity of the act:
■1. That the object is not expressed in its title.
2. That the title is inconsistent with the provisions of the act.
3. That the title to the act does not indicate that there is any punishment attached to a violation of its provisions.
■ We see no force in either of these objections. It is too clear for argument that the prohibited acts tend to the destruction of fish. The object, therefore, is found clearly expressed in the title. There is but one general object of the law, and the title fairly indicates it.
The last point is ruled by Hartford Fire Ins. Co. v. Raymond, 70 Mich. 485, wherein it was held unnecessary to indicate in the title of a law any punishment for the violation of its provisions. It was there said:
“ The act must, of necessity, visit some form of punishment of penalty for violations of its provisions, as the penalty is the only lever that could give practical effect to the law.”
Conviction is affirmed.
The other Justices concurred.